Attachment to Advisory Action


Applicant's amendment filed on 03/04/2022 has been fully considered and the amendment has been entered. However, the claims are not allowable for the following reason.
Applicant argues that the specific reference to HDPE is a single-line reference in the summary, listed as a single-line reference as one of many different compositions that could be used. However, the fact remains that the reference of Simpson does disclose the outer layers comprise a blend of LLDPE and HDPE. The MPEP discloses "the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123 I.
Applicant argues that Simpson does not disclose the claimed outer layer with sufficient specificity to deprive the claims of their novelty or inventiveness. However, it is noted that Simpson only discloses a few possibilities of using a polypropylene and different types of polyethylenes. Given that LLDPE and HDPE are explicitly present in the list of polymers in the Simpson reference and given that the claimed polymer amount is encompassed by Simpsons, it is clear that Simpson discloses sufficient specificity to deprive its novelty or inventiveness.
Applicant argues that the examples in Simpson do not disclose HDPE in the outer layers. However, “applicant must look to the whole reference for what it teaches. In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Regarding claim 16, applicant argues that Simpson discloses that outer layers that includes additives can result in adverse effects. However, it is noted that there is nothing in the Simpson reference that discloses that antifog agent results in adverse effects.
Applicant argues that the present outer layer as is provided in claim 1 was found to reduce the coefficient of friction but neither Sperlich nor Simpson motivate one of skill in the art to the multilayer film of claim 1. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, in response to applicant's argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant point to examples and states that claimed composition offers reduced static friction and dynamic friction coefficient, resulting in an improved multilayer film. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787